                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


    CHRISTINA TAYLOR and
    DONALD TAYLOR,

             Plaintiffs,
                                                           Case No. 19-1030-JWB
             v.

    LM INSURANCE CORPORATION,

             Defendant.




                       SECOND AMENDED SCHEDULING ORDER

        Plaintiffs have filed an unopposed motion (ECF No. 29) to amend the scheduling

order filed on May 28, 2019 (ECF No. 17). For good cause shown, the motion is granted

and the scheduling order is amended as follows:

        a.        Plaintiffs’ deadline to file a motion to compel regarding document requests

and defendant’s corporate designee’s deposition is September 16, 2019.1

        b.        All discovery shall be commenced or served in time to be completed by

October 4, 2019.

        c.        The final pretrial conference is rescheduled from October 22, 2019 to

November 1, 2019, at 10:00 a.m., in the U.S. Courthouse, Room 223, 500 State Avenue,

Kansas City, Kansas. Unless otherwise notified, the undersigned magistrate judge will


1
    This deadline was previously set by ECF No.25
O:\ORDERS\19-1030-JWB-29.DOCX
conduct the conference. No later than October 15, 2019, defendant shall submit the

parties= proposed pretrial order as an attachment to an e-mail directed to

ksd_ohara_chambers@ksd.uscourts.gov. It shall be in the form available on the court’s

website (www.ksd.uscourts.gov), and the parties shall affix their signatures according to

the procedures governing multiple signatures set forth in paragraphs II(C)(2)(a) & (b) of

the Administrative Procedures for Filing, Signing, and Verifying Pleadings and Papers by

Electronic Means in Civil Cases.

        d.      The deadline for filing potentially dispositive motions shall remain

December 2, 2019.

        All other provisions of the original and amended scheduling orders shall remain in

effect. The schedule adopted in this second amended scheduling order shall not be

modified except by leave of court upon a showing of good cause.

        IT IS SO ORDERED.

        Dated September 4, 2019, at Kansas City, Kansas.


                                            s/ James P. O=Hara
                                          James P. O=Hara
                                          U.S. Magistrate Judge




                                            2
O:\ORDERS\19-1030-JWB-29.DOCX
